Citation Nr: 0941074	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD).


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The Veteran had active service from August 1971 to May 1972; 
his service discharge has been upgraded by the service 
department to Honorable.  He does not now claim to have 
served in Vietnam and has asked that all references be 
removed from his claim in that regard. 

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Nonservice-connected pension benefits have been in effect 
from October 14, 2003.

The Veteran provided testimony before a Decision Review 
Officer at the VARO in April 2006; a transcript is of record.  

Additional testimony was provided before a Veterans Law Judge 
on Travel Board at eh VARO in May 2007; a transcript is of 
record.  

The Board remanded the case for evidentiary development in 
October 2007.

In subsequent correspondence to the Veteran, of which a copy 
is in the file, he was informed that the Veterans Law Judge 
who had chaired the May 2007 hearing was no longer with the 
Board, and given the option of having another hearing.  He 
did not reply.

In January 2009, the case was forwarded by the Board for a 
special medical expert opinion which is now of record; a copy 
was provided to the Veteran.

The Veteran requested and was granted a 60 day extension in 
July 2009 so he could respond to the medical expert opinion.

During the time that the case has been before the Board, the 
Veteran has requested records through the Freedom of 
Information Act (FOIA), [and has concurrently sought delay in 
adjudication pending his receipt of same].  The file 
documents that these records have been sent to and received 
by him.  Since then, he has incrementally returned copies of 
all and/or portions of those same documents either to the 
Board with annotations and/or memoranda asserting his 
positions with regard to interpreting the contents and the 
meaning thereof; or has forwarded portions of the documents 
to others, including Members of Congress, who have made 
inquiries thereabout.  


FINDING OF FACT

There is a preponderance of evidence, including multiple 
expert opinions, against a finding that the Veteran has a 
psychiatric disorder including PTSD which is any way 
associable with service on any premise.  



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is not the 
result of service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 
1131, 1137, 1153, 5013(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

An SOC and SSOCs were issued, and the requirements to support 
the claim were discussed at length.  In the aggregate, the 
Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  The Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claim.  The Veteran has submitted 
additional data, and has indicated that he has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to VA 
notices.  

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  In this case, any absence 
of information was harmless error and, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to the claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Pertinent criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

In addition, certain diseases may be subject to service 
connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

As applicable to the present case it must be reiterated that, 
while the appellant is competent to offer statements of 
first-hand knowledge that he experienced certain observable 
symptoms or that the symptoms were seemingly chronic and 
ongoing, as a lay person the Veteran is not competent to 
render a probative opinion on a medical matter, such as the 
time of onset of the claimed disability or of its medical 
diagnosis or causation.  See Espiritu, supra; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111. Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b). Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  The Board notes 
that the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this claim and appeal, effective May 4, 2005. See 70 Fed. 
Reg. 23,027- 29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b) (2008)). The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection. 38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).

With respect to the second element, if the evidence shows 
that the Veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
any claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it warrants preliminary 
discussion that the evidentiary record does not substantiate 
the reasonable likelihood of a current medical diagnosis of 
PTSD, and the Veteran has not provided any corroborative data 
so that any alleged in-service stressors could be researched.  
Thus, whether PTSD has been objectively found to be 
etiologically linked with one or more confirmed stressors 
becomes hypothetical.  See 38 C.F.R. § 3.304(f).

In any event, however, where a claimed stressor is not 
related to combat, credible supporting evidence is required 
and the appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor.  See Dizoglio v. 
Brown, supra. The requisite additional evidence may be 
obtained from sources other than the Veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD. The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126. See 61 
Fed. Reg. 52,695-702 (1996).  Therefore, the Court took 
judicial notice of the diagnostic criteria requiring that a 
person experienced, witnessed, or was confronted with a 
traumatic event which generated a response involving intense 
fear, helplessness, or horror, with the question of whether 
such claimed stressor was severe enough to cause PTSD in a 
particular individual being a clinical determination for 
examining mental health professionals. See Cohen, supra.

Nothing in Cohen, however, negates the need for a non-combat 
Veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Doran, supra (in Doran, a Veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen).  Whether a Veteran has submitted 
sufficient corroborative evidence of the claimed in-service 
stressors is a factual determination.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

In addition, special provisions apply to claims based on 
allegations of in-service, non-combat, personal assault or 
comparable harassment situation: If a post-traumatic stress 
disorder claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  Similar efforts must be addressed and 
pursued when a Veteran has additionally raised the issue of 
stressors involving personal harassment.  See Patton v. West, 
12 Vet. App. 272 (1999).  

In Patton, the Court had held that special consideration must 
be given to claims for PTSD based on sexual assault, e.g. 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered. 
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  
Paragraph 5.14c states that, in cases of personal assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."


III.  Factual Background and Analysis

After remands and additional development, and communications 
from the Veteran, the Board is now satisfied that all 
feasibly available pertinent clinical data from private and 
VA sources, from the service department and from Social 
Security Administration (SSA) are of record.

From the outset of his initial claim for service connection 
for mental health issues in 2003 the Veteran has placed 
primary focus on his having been assaulted/abused in service.

Service records including multiple disciplinary and personnel 
reports including from his 201 file are in the file.  The 
only mental health related diagnosis of record from service 
records was at the time of discharge, e.g., that he had mild 
immaturity, and a sociopathic personality and desired to be 
out of the service.  The opiner said that the Veteran had 
reported a rather stormy family history and had a problem 
adapting to the military, but had given no specific reasons 
for wanting to leave service and go back and finish high 
school although he had a GED; suggested that there was no 
sign of serious psychiatric problems pursuant to pertinent 
manuals provisions; and recommended that the problem could be 
handled through regular administrative means rather than 
discharging him.  Nonetheless, the service concluded to the 
contrary, and he was discharged.  

Certain personnel reports do show that his performance 
deteriorated before discharge, and that he became 
uncooperative and refused to take required tests, etc.

There are no treatment records including for any mental 
health problems for many years after service separation.

VA clinical records show that he has reported having been 
sexually assaulted in service by older men while in the 
barracks; that they threatened him not to tell anyone; and 
that while his work-ethic and performance suffered, he was 
offered a service discharge, and he opted to take it.  
Clinical records since 2003 have shown diagnoses of 
depression and PTSD based on his allegations.  He has had 
some other organic problems including with his back which has 
also precipitated some depression.  However, until the 
Board's remand in 2007, a special psychological or 
psychiatric work-up for PTSD and associated analysis of 
probable etiology for the mental health issues had not been 
further approached other than for treatment purposes.

In a written statement in 2004, the Veteran's father reported 
that that he did appear to have had a personality change when 
he took an early discharge and returned from service. He said 
he had had an argument; the father recalled that he had 
received several calls from a sergeant at the base.  The 
father observed that his son had seemed angry but refused to 
discuss the problem.  He said that the anger had continued to 
present, after 4 divorces, drugs and no real direction.  

The Veteran was provided a comprehensive mental health 
evaluation in April 2008, the entire report from which is of 
record.  The examiner had the entire file, including his 
extensive service records and personnel file, and the post-
service clinical file and other evidence.  It is noteworthy 
that each of the particular notations which have been 
emphasized by the Veteran as showing a deterioration in his 
performance purportedly due to the in-service assault on him, 
were reviewed by the examiner and reported in detail in the 
report.  Some dealt in general terms with his attitude, while 
others, including one in May 1972 referred to his having had 
been a borderline airman from the beginning without an 
interest in the job, a resentment for authority, a sharp 
tongue and a generally negative attitude toward everything.  
Reports of various incidents including some relating to his 
refusal to do given testing are noted.  As for the time 
frame, it was noted that prior to mid-May 1972, he had 
received 3 promotions, no demotions and no disciplinary 
actions; starting May 1, 1972, he had had behavioral problems 
and a discharge was recommended for apathy, defective 
attitude and inability to expend effort constructively.  Some 
indications were identified, including in the subsequent 
service upgrade discharge board review in 1976, in which he 
had a change of heart and decided that he might want to 
return to the service and that it had something to offer 
after all.  The Board found that his initial discharge would 
be upgraded but his request for reenlist would be denied.

The mental health evaluator, a board certified psychiatrist, 
noted that his post-service history was of record including 
multiple marriages, jobs and being on Social Security since 
the mid-2000's following a back injury.  He was noted to be 
isolated, had few friends and lived alone.  His other post-
service experiences were noted.

The examiner concluded that there was no sign of anxiety; but 
with regard to a personality disorder, he had a long history 
of disrespect for social norms as a teenager and legal norms 
and he had been impulsive. 

The examiner opined that his behavior in service was not the 
result of any sexual assault, but that his behavior and 
attitude problems had been present before any assault 
happened.  He said he had written his father about the 
assault when it took place, but the examiner noted that his 
father had written that he had no idea why his son was angry.  
It was noted that he had left the 10th grade to avoid being 
kicked out, and those behavior problems continued into the 
military and were not due to any abuse he experienced 
therein, and had continued since service.  

Diagnostically, the examiner said that Axis I was major 
depressive disorder and polysubstance abuse and dependence in 
partial remission; Axis II was personality disorder, NOS, 
Cluster B.  He had no detachment or estrangement from others 
but there was social withdrawal seen in depression.  He had 
no restriction of affect, e.g., he desperately wanted a close 
relationship with his daughter for example.  There had been 
no sense of foreshortened future.  His decreased interest was 
due to his depression.  Hyperarousal related to difficulty 
falling asleep, irritability and difficulty with 
concentrating, all due to major depression.  There was no 
hypervigilance, though he did not like people behind him 
because of distrust.  He had no exaggerated startle response.  
For these reasons, and after also reiterating the assertions 
as to the assault, the examiner opined that the Veteran did 
not meet the criteria for a diagnosis of PTSD.  

In January 2009, in part due to the arguments raised by the 
Veteran, and because of issues with regard to whether there 
had been in-service progression of any pre-existing problems, 
the Board referred the case for an independent medical expert 
opinion as set forth in VHA Directive 2006-019 dated April 3, 
2006, and pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097 
(2000) (codified as amended at 38 U.S.C.A. § 5103A (West 
2002)); 38 U.S.C.A. § 7109 (West 2002); and 38 C.F.R. 
§ 20.901 (2009).  

In accordance with this Directive, the Board asked that 
arrangements be made for a psychiatrist to provide a medical 
advisory opinion on the following medical question(s):  (a) 
what is the correct diagnosis of any and all psychiatric 
disabilities before, during and since service; (b) what is 
the relationship between and impact on current problems and 
anything in or of service origin; (c) As to each disorder 
diagnosed, the examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed disorder arose in 
or as a result of service (or pre-existed service and was 
aggravated therein), or arose after service or whether such 
is unlikely (i.e., less than a 50-50 probability).  [Note:  
The term "at least as likely as not" does not mean merely 
within the realm of medical possibility, but rather that the 
weight of medical evidence both for and against a conclusion 
is so evenly divided that it is as medically sound to find in 
favor of causation as it is to find against it.  
    
The Veteran's entire file was reviewed in great detail and 
that review (which took place over an extended and 
concentrated period of time) is reported in a detailed, 
lengthy 14 page document of record, dated in April 2009.  The 
psychiatric examiner concluded that the accurate diagnoses 
for Axis I was major depression, polysubstance abuse in 
partial remission; and Axis II was antisocial personality 
disorder.  

Specifically, and with detailed rationale for each opinion 
the psychiatric concluded that before and during service, he 
did not have a diagnosable psychiatric disorder although he 
exhibited behavioral problems during both periods.  That was 
reflective of nothing more than mild sociopathic personality 
which was not increased in or as a result of service 
incidents.  The examiner felt that he specifically did not 
meet the specific regulatory and diagnostic criteria for PTSD 
for a variety of definable reasons including the stressors, 
the reexperiencing criteria, the avoidance criteria, the 
hyperarousal criteria.. It was felt that his irritability was 
better explained by his antisocial personality disorder. 
(emphasis added)

On the other hand, the examiner felt that he did meet the 
criteria for major depressive disorder with an onset sometime 
after 1999 when he hurt his back.  It was also felt that he 
met the criteria for antisocial personality disorder.  The 
examiner concluded that

In my opinion, there is no relationship between the 
appellant's current psychiatric disorder and his 
military service.  It is unlikely that is Major 
Depression arose in or as a result of military 
service or was aggravated by his military service.  
Review of records indicates that Major Depression 
began in 1999 following his back injury and 
divorce, not prior to or during his military 
service.

It is unlikely that his Polysubstance Dependence in 
partial Remission arose in or as a result of 
military service or was aggravated by his military 
service.  Although he drank and smoked in 
childhood, there is no record of problems with 
drugs or alcohol during his military service.  
Following his military service, the appellant 
reported his drug use led to two divorces.

It is unlikely that his Antisocial Personality 
Disorder arose in or as a result of military 
service or was aggravated by his military service.  
Antisocial Personality Disorder is a lifelong 
disorder that begins in childhood and continues 
through adulthood.  The appellant's behavior 
problems remained consistent without change prior 
to, during and after military service. 

The Veteran was provided a copy of the above opinion, after 
which he requested and received numerous documents including 
many from his 201 file via FOIA requests to the Board.  He 
has since sent copies of such documents back into the Board 
with comments to the effect that he felt that these were not 
adequately considered.  He has also submitted copies of some 
of them to various others who have submitted them in his 
behalf.  He asked for a delay in adjudication of the case 
pending receipt of the FOIA materials; it is clear that they 
have been received and no further delay is required or 
appropriate.

It must be reiterated that not only has the Board reviewed 
each and every piece of evidence in the file, but that these 
documents, all of which are of record, have been reviewed by 
both of the medical experts who have provided definitive 
reports and opinions in this case.  

In assessing the Veteran's claim, development has been 
undertaken to ensure that he has the benefit of all 
reasonable consideration and every available documentation, 
opinion and evidence.  In that regard, based on pertinent 
regulations and Court mandates, he (and for that matter, his 
late father, whose statement is of record), and even other 
friends and family, are indeed competent and permitted to 
make observations as to symptoms and the seeming ongoing 
and/or chronic nature thereof.  His statements have been 
reviewed in their totality, and the Board has considered them 
as being credible.  Nonetheless, a medical opinion as to 
diagnosis and nexus is still required, and he is not 
qualified to render such conclusions.  

Even when a Veteran asserts continuity of symptomatology 
since service, medical evidence is required to establish a 
nexus between the continuous symptoms and the current claimed 
conditions.  See, e.g., McManaway v. West, 13 Vet. App. 60, 
66 (1999), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 25 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999).  

In this case, competent health care specialists also 
considered the lay testimony as well as ongoing recorded 
clinical evidence, and concluded, for reasons which were 
fully and specifically delineated and have been cited in 
summary above, that any psychiatric disorder was unlikely due 
to service.  In reviewing the aggregate file, the Board finds 
that the medical expert opinion is the most probative 
evidence of record as to a relationship between the current 
disability and service, and it ultimately outweighs the 
Veteran's lay assertions of continuity of symptomatology in 
and since service.  

The Board recognizes that the Veteran indeed now has some 
psychiatric problems; it also has no doubt as to the 
Veteran's sincere belief that an assault in service 
precipitated his current problems.  However, there is simply 
inadequate persuasive qualified evidence to reflect that any 
of these mental health problems are in any way attributable 
to service on any premise.  The evidence is not equivocal and 
a doubt is not raised in that regard.


ORDER

Service connection for a psychiatric disability to include 
posttraumatic stress disorder (PTSD) is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


